Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ibe et al. (US 20120112558 A1 and Ibe hereinafter.) in view of Kanehara et al. (JP 2006234504 A and Kanehara hereinafter.).
Regarding claim 1, Ibe discloses a switch device [fig. 1 and 3, circuit block diagram of an input device] comprising: a voltage dividing circuit that includes a plurality of switches [para. 6, Switches 4, 5, and 6] including a first switch [fig. 3, Switch 6] and a second switch [fig. 3, Switch 5], an output line [para. 21, control unit 7], and a plurality of resistors connected in series to the output line [fig. 3, para. 6, resistors, 1, 2 and 3], and outputs a voltage dividing value corresponding to a conduction state of each of the plurality of switches to the output line [para. 21]. Ibe does not explicitly disclose an operation interface that includes a dial which rotates in accordance with a user operation; a rotation detection circuit that detects (i) rotation of the dial by a predetermined angle and (ii) a rotation direction of the dial, and generates an angle signal and a direction signal, the angle signal including a pulse that indicates detection of the rotation by the predetermined angle, the direction signal indicating whether the rotation direction is a first direction or a second direction different from the first direction; and a selection circuit that selects whether to output the pulse of the angle signal to control the first switch or to output the pulse of the angle signal to control the second switch, according to whether the direction signal indicates the first direction or the second direction.
However, Kanehara discloses an operation interface [fig. 3, rotation detection device 2] that includes a dial [rotating body 1] which rotates in accordance with a user operation [pg. 9, rotation of the wheels of an automobile]; a rotation detection circuit [fig. 3, first magnetic sensor 3] that detects (i) rotation of the dial by a predetermined angle  [pg. 8] and (ii) a rotation direction of the dial [pg. 2, latch circuit 6 outputs a determination signal Sc indicating the rotation direction.] and generates an angle signal [pulse signal Sa] and a direction signal [pulse signal Sc], the angle signal including a pulse that indicates detection of the rotation by the predetermined angle [see abstract], the direction signal indicating whether the rotation direction is a first direction [first direction] or a second direction [second direction] different from the first direction [pg. 2]; a selection circuit [fig. 3, pg. 8, output determination circuit 9] that selects whether to output the pulse of the angle signal to control the first switch [pg. 8, high-level direction determination signal Sc] or to output the pulse of the angle signal to control the second switch [pg. 8, low-level direction determination signal Sc], according to whether the direction signal indicates the first direction [pg. 8, normal rotation] or the second direction [pg. 8, reverse rotation]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Ibe to include the teachings of Kanehara to disclose a system for rotation direction and rotation angle without impairing noise immunity.
Regarding claim 7, Ibe in view of Kanehara discloses further wherein the dial [Kanehara, fig. 3, rotating body 1] has at least one pair of a north (N) pole and a south (S) pole [Kanehara, pg. 4], and the rotation detection circuit includes two magnetic sensors [Kanehara, fig. 3, first magnetic sensor 3 and second magnetic sensor 4] corresponding to magnetic fields of different directions [Kanehara, pg. 4], and generates the angle signal [Kanehara, pulse signal Sa] and the direction signal [Kanehara, pulse signal Sc] from outputs of the two magnetic sensors [Kanehara, pg. 10].
Regarding claim 9, Ibe in view of Kanehara discloses further wherein each of the plurality of switches [Ibe, fig. 3, switches 4, 5, and 6] corresponds to a different one of the plurality of resistors [Ibe, fig. 3, para. 6, resistors, 1, 2 and 3], and is located between one end of a corresponding resistor [Ibe, fig. 3, resistor 3] and a reference potential line [Ibe, input terminal 8, para 10].  
Regarding claim 10, Ibe in view of Kanehara discloses further wherein a determination device [Ibe, fig. 3, control unit 7] that determines a switch [Ibe, switch] in a conducting state [Ibe, is operated] among the plurality of switches [Ibe, fig. 3, switches 4, 5, and 6] based on the voltage dividing value transmitted from the output line [Ibe, para. 6 and 21].
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ibe in view of Kanehara further in view of "0977" (JP 5870977 B2 and "0977" hereinafter.).
Regarding claim 2, Ibe in view of Kanehara discloses all the features regarding claim 1 as indicated above. Ibe in view of Kanehara does not explicitly disclose wherein further comprising: a pulse generation circuit between the rotation detection circuit and the selection circuit, wherein the pulse generation circuit generates a one-shot pulse of a predetermined width upon receiving the pulse included in the angle signal, and outputs the one-shot pulse to the selection circuit.
However, “0977” discloses wherein further comprising: a pulse generation circuit [fig. 2, waveform generation circuit 28] between the rotation detection circuit [fig. 2, first magnetic sensor 20] and the selection circuit [fig. signal selection circuit 32], wherein the pulse generation circuit generates a one-shot pulse of a predetermined width [fig. 2, pg. 3, pulse signal Wa] upon receiving the pulse included in the angle signal [fig. 2, detection signals Sa], and outputs the one-shot pulse to the selection circuit [pg. 3]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Ibe in view of Kanehara to include the teachings of “0977” to disclose a system for improved angle and rotational direction detection at higher rotational speeds without added costs.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ibe in view of Kanehara further in view of Arima et al. (JP 2016116319 A and Arima hereinafter.).
Regarding claim 3, Ibe in view of Kanehara discloses all the features regarding claim 1 as indicated above. Ibe in view of Kanehara does not explicitly disclose wherein further comprising: a first pulse generation circuit; and a second pulse generation circuit, wherein the first pulse generation circuit puts the first switch in a conducting state by supplying the first switch with a one-shot pulse of a predetermined width according to the pulse output from the selection circuit, and the second pulse generation circuit puts the second switch in a conducting state by supplying the second switch with a one-shot pulse of a predetermined width according to the pulse output from the selection circuit.
However, Arima discloses wherein further comprising: a first pulse generation circuit [fig. 4, first pulse generation circuit 22]; and a second pulse generation circuit [fig. 4,second pulse generation circuit 23], wherein the first pulse generation circuit puts the first switch in a conducting state [switch SW1 is turned on] by supplying the first switch with a one-shot pulse [pulse signal S1] of a predetermined width [pg. 4] according to the pulse output from the selection circuit [fig. 4, switch control circuit 20], and the second pulse generation circuit puts the second switch in a conducting state [switch SW2 is turned on] by supplying the second switch with a one-shot pulse [pulse signal S2] of a predetermined width [pg. 4] according to the pulse output from the selection circuit [fig. 4, switch control circuit 20]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Ibe in view of Kanehara to include the teachings of Arima to disclose a system for signal switching with improved protections against damage of switching circuit elements from high currents. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ibe in view of Kanehara further in view of Xu et al. (CN 105610216 A and Xu hereinafter.).
Regarding claim 4, Ibe in view of Kanehara discloses all the features regarding claim 1 as indicated above. Ibe in view of Kanehara does not explicitly disclose wherein the first switch, the second switch, the rotation detection circuit, and the selection circuit are configured as a logic circuit, and the switch device does not include a central processing unit (CPU) that runs a program.
However, Xu discloses wherein the first switch [first switch], the second switch [second switch], are configured as a logic circuit [pg. 2] and the switch device [time control circuit 40] does not include a central processing unit (CPU) that runs a program [pg. 7]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Ibe in view of Kanehara to include the teachings of Xu to disclose a small volume switching circuit system with improved thermal and current performance while 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ibe in view of Kanehara further in view of Okabayashi et al. (JP 2012044351 A and Okabayashi hereinafter.).
Regarding claim 5, Ibe in view of Kanehara discloses all the features regarding claim 1 as indicated above. Ibe in view of Kanehara does not explicitly disclose wherein the operation interface includes: a rotation member that receives a user operation; the dial; and a converter that converts one rotation of the rotation member into R rotations of the dial, where R is a real number.
However, Okabayashi discloses wherein the operation interface [rotation operation input unit 220] includes: a rotation member [fig. 4, wheel 221] that receives a user operation; the dial [fig. 4, rotation operation input unit 220]; and a converter that converts one rotation of the rotation member into R rotations of the dial, where R is a real number [pg. 2]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Ibe in view of Kanehara to include the teachings of Okabayashi to disclose a system for improving mechanical rotation within a signal converting device.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ibe in view of Kanehara further in view of “2498” (JP 6792498 B2 and “2498” hereinafter.) further in view of Ito et al. (US 20070140454 A1 and Ito hereinafter.).
Regarding claim 6, Ibe in view of Kanehara discloses all the features regarding claim 1 as indicated above. Ibe in view of Kanehara does not explicitly disclose wherein the dial is in a shape of one of a cylinder and a disc. 
However, “2498” discloses wherein the dial [dial 26a] is in a shape of a disc [pg. 3]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Ibe in view of Kanehara to include the teachings of “2498” to disclose a mechanical system with improved rotational characteristics. Ibe in view of Kanehara in view of “2498” does not explicitly disclose wherein the dial is in a shape of a cylinder. 
However, Ito discloses wherein the dial is in a shape of a cylinder [see claim 18]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Ibe in view of Kanehara further in view of “2498” to include the teachings of Ito to disclose a rotational device with a smaller displacement so as to improve adaptability to possible modification.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ibe in view of Kanehara further in view of Kang et al. (KR 20200130956 A and Kang hereinafter.).
Regarding claim 8, Ibe in view of Kanehara discloses all the features regarding claim 1 as indicated above. Ibe in view of Kanehara does not explicitly disclose wherein the first switch is a transistor switch, and the second switch is a transistor switch.  
However, Kang discloses wherein the first switch [first switch] is a transistor switch [pg. 10], and the second switch [second switch] is a transistor switch [pg. 10]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Ibe in view of Kanehara to include the teachings of Kang to disclose a system for preventing unwanted back electromotive forces from a steering motor in a steering assistance system
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G YEAMAN whose telephone number is (571)272-5580. The examiner can normally be reached Mon - Fri 954 Schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES G YEAMAN/               Examiner, Art Unit 2842                                                                                                                                                                                         
/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842